Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the amendment filed on 1/28/2022. 
Status of claims:
Claim 21 is newly added
Claims 1-13 and 15-20 are amended.
Claims 1-21 are pending for examination

Response to Arguments

Applicant's arguments filed on 1/28/2022 with respect to the last rejections have been fully considered but they are not persuasive.
Regarding the 101 and 112(b) rejections: The rejections set forth in the last office action has been withdrawn in light of the Applicant’s amendment.
Regarding the 103 (a) rejection: Applicants as the followings: 
                    I. The applicant argued that Cannon and Ashton, either singly or in any combination thereof, do not teach, disclose, or suggest "capture the write operations as an entry in a first log file stored in the first physical disk" as recited in amended claim 1. 
                     The Examiner respectfully respond that Cannon discloses synchronizing between a master and a slave VM (Cannon: Fig. 1 and col. 4 lines 23-30) and a VM is a mimic of a physical computer on which the virtual disk is mapped to allocated physical disk (Cannon: Fig. 3 lines 58-65). Further, a VM is ultimately executed on an actual system hardware that includes CPU and memory (Cannon: col. 5 lines 49-53). Therefore, the physical computer running the VM is interpreted the server for the VM.
Further referring to Fig. 5 and par. [0054] of Ashton, the host permitting host applications to
continue to write to the source data, with the host or its application logging such writes to a log file. Here the host is permitting a writing to a log file discloses capturing data for writing to a log file. As described above, in conclusion, Cannon in view of Ashton clearly discloses “capture the write operations as an entry in a first log file stored in the first physical disk” as required.

                    II. The applicant argued that Cannon and Ashton, either singly or in any combination thereof, do not teach, disclose, or suggest "the replica of the first log file stored in the second physical disk" as recited in amended claim 1. 
                   The Examiner respectfully responds that, first of all, Cannon is dedicated to “TRACKING AND REPLICATING CHANGESTO A VIRTUAL DISK” (title) for maintaining multiple copies of a virtual disk associated with a virtual machine by a synchronization function (See Abstract). Cannon discloses replicating disk change from master VM to slave VM (Fig. 6).  As described above, a VM is a mimic of physical computer and a disk, physical or virtual is a device either by self a hardware disk or being mapped to a physical disk. (See Cannon: col. 6 lines 10-18). At col. 7 lines 8-10, Cannon further discloses “VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory 106 and storage devices 108” in which the disk for capturing writing is a plural storage devices (in plural). Therefore, the target physical disk for writing clearly includes “in the second physical disk". Though, Cannon does not explicitly teach the writing is about log file. On the other hand, Ashton discloses “the host permitting host applications to continue to write to the source data, with the host or its application logging such writes to a log file” (See Ashton: Fig. 5 and par. [0054]).
Accordingly, Cannon in view of Ashton fully discloses subject matter even more than “the replica of the first log file stored in the second physical disk” as required.
 
                  II. The applicant argued that Cannon and Ashton, either singly or in any combination thereof, does not teach, disclose, or suggest "determine to add the entry to a replica of the first log file stored in the second physical disk based on the first identifier" as recited in amended claim 1.
	                 The Examiner respectfully responds that according the Applicant’s specification, (see pars. [0020] and [0028]), that an ID entry stores a unique identification is associated with an operation, wherein the operation to manipulate data are referred identifying, determining, or comparing. Cannon discloses similar features such as identifies and determines one or more blocks of the first virtual disk that have been written to since a last synchronization event (col.1 lines 36- col. 2 line 44), and Cannon also captures an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block (col. 18 lines 9-11). 
              For the above reasons, the combination of Cannon and Ashton discloses the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-11, 14-17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon et al., (7,447,854), hereinafter “Cannon”, in view of Ashton et al., (US 2003/0140204), hereinafter “Ashton”.
As per claim 1, Cannon discloses a cluster of hardware servers, each of which is configured with a virtualization software layer to support execution of virtual computing instances (fig. 2, col. 6 lines 10-18 and col. 6 lines 10-18, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for writing is a plural storage devices), the cluster of hardware servers comprising: 
	a first hardware server in which a first virtual computing instance is executing, the first hardware server including a first file system which manages access to a first physical disk by the first virtual computing instance (col.1 lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map), wherein the first file system is configured to:
		- receive a write operation issued by the first virtual computing instance (col.1 lines 36-60, col. 4 lines 43-57, receiving the transmitted data from the first VD, wherein  first virtual disk is organized into blocks that correspond to portions of the first virtual disk and a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); 
		- transmit the entry to the hardware servers, including, at least a second hardware server (col.1 lines 36-60, transmitting data to the second VD, from the first VD, the transmitted data corresponding to each identified one or more blocks of the first VD); and 
	the second hardware server, networked to the first hardware server, in which a second virtual computing instance is executing, the second hardware server including a second file system which manages access to a second physical disk by the second virtual computing instance (col. 1 lines 36-60 and col.4 lines 45-57, only the data that corresponds to the changed blocks are sent for commitment to the second virtual disk to synchronize the second virtual disk with the first virtual disk, wherein determining which blocks have been changed from the disk change map and copies the data corresponding to those blocks to the second disks; and col. 6 lines 10-18 and col. 6 lines 10-18, wherein replicating disk change from master VM to slave VMa VM is a mimic of physical computer and a disk, physical or virtual is a device either by self a hardware disk or being mapped to a physical disk, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for writing is a plural storage devices), wherein the second file system is configured to:
		- receive the entry including the first identifier from the first hardware server (col.1 lines 36-60 and col. 4 lines 43-57, and col. 18 lines 9-11, receiving the transmitted data from the first VD, identifying one or more blocks of the first virtual disk that have been written to since a last synchronization event, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); 
                        	- determine to add the entry to a replica of the first log file stored in the second physical disk based on the first identifier (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); and 
                        	- add the entry to the replica of the first log file stored in the second physical disk based on the determination (col.1 lines 36-60 and, identifying one or more blocks of the first virtual disk that have been written to since a last synchronization event; transmitting data to the second VD, from the first VD, the transmitted data corresponding to each identified one or more blocks of the first VD; receiving the transmitted data from the first VD; and committing the data received from the first VD to the second VD, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block).
            However, Cannon do not disclose the limitation capture the write operation as an entry in a first log file stored in the first physical disk.
            On the other hand, Ashton discloses capture the write operation as an entry in a first log file stored in the first physical disk (Fig.5, items 510 & 516; pars. [0010], [0041], [0054], the host permitting host applications to continue to write to the source data, with the host or its application logging such writes to a log file, wherein the host is permitting a writing to a log file discloses capturing data for writing to a log file), wherein the entry includes a first identifier for the first hardware server (pars. 0035], [0047], [0058], the volume inventory identifies corresponding source and backup volumes, where the backup manager recognizes and utilizes the copy pool directory  to identify the underlying volumes that make up the copy pool specified in the copy command)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Cannon to include the features capture the write operations as disclosed by Ashton for the purpose of create and/or update for backup datasets more efficient.   
           
As per claim 2, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses third hardware server, networked to the first hardware server, in which a third virtual computing instance is executing, the third hardware server including a third file system which manages access to a third physical disk by the third virtual computing instance (fig. 2, col. 6 lines 10-18 and col. 6 lines 10-18, and col. 7 lines 8-10, wherein the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for writing is a plural storage devices), wherein the third file system is configured to:
	- receive the entry including the first identifier from the first hardware server (Fig. 2 , col.1 lines 36-60 and col. 4 lines 43-57, and col. 18 lines 9-11, receiving the transmitted data from the first VD, identifying one or more blocks of the first virtual disk that have been written to since a last synchronization event, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); 
	- determine to add the entry to a replica of the first log file stored in the third physical disk based on the first identifier (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block, col. 7 lines 8-10, VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory 106 and storage devices 108 in which the disk for capturing writing is a plural storage devices); and 
	- add the entry to the replica of the first log file stored in the third physical disk based on the determination (col.1 lines 36- col.2 line 27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written, wherein identifying one or more blocks of the first virtual disk that have been written to since a last synchronization event; transmitting …and committing the data received from the first VD to the second VD, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block, col. 7 lines 8-10, VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory 106 and storage devices 108 in which the disk for capturing writing is a plural storage devices).

As per claim 3, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses the entry further includes a second identifier, data for the write operation, and descriptive data about the data for the write operation (col.1 lines 36 - col.2 lines 44 and col.4 lines 45-57, determining which blocks have been changed from the disk change map and copies the data corresponding to those blocks to the second disks, wherein a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block).

As per claim 4, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses descriptive data about the data for the write operation includes a logical block address and a corresponding physical block address of the first physical disk at which the data for the write operation is to be stored (col.1 lines 63-67, and col.2 lines 10-27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written).  

As per claim 7, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the first and second virtual computing instances is a virtual machine (see col.5 lines 6-38, virtual machine). 

As per claim 21, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses the second file system is configured to determine to add the entry to the replica of the first log file stored in the second physical disk based on at least a portion of the first identifier matching another entry in the replica of the first log file stored in the second physical disk (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, wherein a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written, wherein identifying one or more blocks of the first virtual disk that have been written to since a last synchronization event; transmitting …and committing the data received from the first VD to the second VD, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block).

As per claim 8, Cannon discloses in a cluster of hardware servers including first and second hardware servers that are networked to each other, each of which is configured with a physical disk and a virtualization software layer to support execution of virtual computing instances, a method of executing write operations issued by a virtual computing instances to a virtual disk thereof (fig. 2, col. 6 lines 10-18 and col. 6 lines 10-18, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for capturing writing is a plural storage devices), said method comprising: 
	- capturing, by a first file system of the first hardware server, the write operations, issued by a first virtual computing instance executing in the first hardware server, as first entries in a first log file stored in a first physical disk of the first hardware server, wherein the first entries include first identifiers for the first hardware server (col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); 
	- capturing, by a second file system of the second hardware server, the write operations issued by a second virtual computing instance executing in the second hardware server, as second entries in a second log file stored in a second physical disk of the second hardware server (col.1, lines 36-46, only the data that corresponds to the changed blocks are sent for commitment to the second virtual disk to synchronize the second virtual disk with the first virtual disk); 
	- determining to capture the write operations captured in the first log file in a replica of the first log file that is stored in the second physical disk of the second hardware server based on the first identifiers included in the first entries for the write operations (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); and 
            However, Cannon do not disclose the limitation capturing the write operations captured in the first log file in the replica of the first log file stored in the second physical disk of the second hardware server based on the determination.
            On the other hand, Ashton discloses capturing the write operations captured in the first log file in the replica of the first log file stored in the second physical disk of the second hardware server based on the determination. (Fig.5, items 510 & 516; pars. [0010], [0041], [0054], the host permitting host applications to continue to write to the source data, with the host or its application logging such writes to a log file, wherein the host is permitting a writing to a log file discloses capturing data for writing to a log file, pars. 0035], [0047], [0058], the volume inventory identifies corresponding source and backup volumes, where the backup manager recognizes and utilizes the copy pool directory  to identify the underlying volumes that make up the copy pool specified in the copy command)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Cannon to include the features capture the write operations as disclosed by Ashton for the purpose of create and/or update for backup datasets more efficient.   
       
As per claim 9, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon disclose the cluster of hardware servers further includes a third hardware server, A361.C2.D1-4-networked to the first hardware server, in which a third virtual computing instance is executing, the third hardware server including a third physical disk (col. 6 lines 10-18, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for writing is a plural storage devices)); 
, the method further comprising: 
	- capturing, by a third file system of the third hardware server, the write operations issued by the third virtual computing instance executing in the third hardware server, as third entries in a third log file stored in the third physical disk of the second hardware server (fig. 2, col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map, and col. 6 lines 10-18, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for writing is a plural storage devices); 
	- determining to capture the write operations captured in the first log file in a replica of the first log file that is stored in the third physical disk of the third hardware server based on the first identifiers included in the first entries for the write operations (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); and 
            However, Cannon do not disclose the limitation capturing the write operations captured in the first log file in the replica of the first log file stored in the third physical disk of the third hardware server.
            On the other hand, Ashton discloses capturing the write operations captured in the first log file in the replica of the first log file stored in the third physical disk of the third hardware server (Fig.5, items 510 & 516; pars. [0010], [0041], [0054], the host permitting host applications to continue to write to the source data, with the host or its application logging such writes to a log file, wherein the host is permitting a writing to a log file discloses capturing data for writing to a log file, and pars. 0035], [0047], [0058], the volume inventory identifies corresponding source and backup volumes, where the backup manager recognizes and utilizes the copy pool directory  to identify the underlying volumes that make up the copy pool specified in the copy command)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Cannon to include the features as disclosed by Ashton for the purpose of create and/or update for backup datasets more efficient.   

As per claim 10, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the first entries further includes a second identifier for the first entry, data for the write operation, and descriptive data about the data for the write operation (col.4 lines 45-57, determining which blocks have been changed from the disk change map and copies the data corresponding to those blocks to the second disks, wherein entries are removed from the disk change when the write have been committed, assuming no new write have taken place between the time the copy was scheduled and the time it completes, and col.1 lines 63-67, and col.2 lines 10-27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written).  

As per claim 11, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses the descriptive data about the data for the write operation includes a logical block address of the virtual disk and a corresponding physical block address of the first physical disk of the first hardware server at which the data for the write operation is to be stored (col.1 lines 63-67, and col.2 lines 10-27, a plurality of sectors and each block corresponds to one or more sectors and a record of blocks that correspond to at least one sector that has been written).

As per claim 14, the combination of Cannon and Ashton discloses the invention as claimed. In addition, Cannon discloses each of the first and second virtual computing instances is a virtual machine (col.5 lines 6-38, virtual machine).

As per claim 15, Cannon discloses a non-transitory computer readable medium storing instructions to be executed in a first hardware server in a cluster of hardware servers that are networked to each other, wherein each hardware server is configured with a physical disk and a virtualization software layer to support execution of virtual computing instances (fig. 2, col. 6 lines 10-18 and col. 6 lines 10-18, the VM-issued instructions and for handling I/0 operations, including transferring data to and from the hardware memory and storage devices in which the disk for capturing writing is a plural storage devices), wherein the instructions when executed in the first hardware server cause the first hardware server to carry out a method comprising: 
	- capturing, by a first file system of the first hardware server, write operations, issued by a first virtual computing instance executing in the first hardware server, as entries in a first log file stored in a first physical disk of the first hardware server, wherein the entries include first identifiers for the first hardware server (col.1, lines 36-40, col. 4 lines 43-57, a first virtual disk is organized into blocks that correspond to portions of the first virtual disk, wherein a layer is inserted into the virtual disk device stack to track all writes to the disk by recording which blocks have been changed in a disk change map); and 
	- determining to capture the write operations captured in the first log file in a replica of the first log file based on the first identifiers included in the entries for the write operations, wherein the replica is stored in a second physical disk of a second hardware server in the cluster of hardware servers (col.1 lines 36- col. 2 line 44, identifying and determining one or more blocks of the first virtual disk that have been written to since a last synchronization event, and col. 18 lines 9-11, wherein capturing an identifier of a block by sending an indication of the another identified block instead of the corresponding data along with a copy identifier for the current block); and 
            However, Cannon do not disclose the limitation capturing the write operations captured in the first log file in the replica of the first log file stored in the second physical disk of the second hardware server based on the determination.
            On the other hand, Ashton discloses capturing the write operations captured in the first log file in the replica of the first log file stored in the second physical disk of the second hardware server based on the determination (Fig.5, items 510 & 516; pars. [0010], [0041], [0054], the host permitting host applications to continue to write to the source data, with the host or its application logging such writes to a log file, wherein the host is permitting a writing to a log file discloses capturing data for writing to a log file, pars. 0035], [0047], [0058], the volume inventory identifies corresponding source and backup volumes, where the backup manager recognizes and utilizes the copy pool directory  to identify the underlying volumes that make up the copy pool specified in the copy command)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Cannon to include the features as disclosed by Ashton for the purpose of create and/or update for backup datasets more efficient.   

As per claims 16-17, are non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claims 3-4 above. Therefore, they are rejected under the same rationale.

As per claim 20, is non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claim 7 above. Therefore, it is rejected under the same rationale.
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (7,447,854), hereinafter “Cannon”, in view of Ashton et al., (US 2003/0140204), hereinafter “Ashton”, and further in view of Hind et al., (US 7,069,452), hereinafter “Hind”.
As per claims 5-6, the combination of Cannon and Ashton discloses the invention as claimed. However, the combination of Cannon and Ashton fails to disclose generate the first and second identifiers using a token of the first hardware server and a part of the token of the first hardware server is stored in the second physical disk.  
	On the other hand, Hind discloses generate the first and second identifiers using a token of the first hardware server and a part of the token of the first hardware server is stored in the second physical disk (col. 12 lines 49-65, the update operation utilizes a public key (analogous to a first and second identifier) that corresponds to a private key to provide a update and verify (token) the signature of the update image using a public key, wherein the public key is incorporated in a previous update image and the update operation access the programmable memory to obtain the previous public key: col. 16 lines 43-58, creating a hash of the image encrypted by the private key of an update authority, wherein the verification (token) is provided by computing the hash over the image and comparing the decrypted result with the computed hash value).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective date of the present claims invention to have modified the combined system of cited references to include the features as disclosed by Hind in order to ensure that the log are updated in a consistent manner and verifying certificates when possible.

As per claims 12-13, the limitations of claims 12-13 have been analyzed in the rejection of claims 5-6 above. Therefore, they are rejected under the same rationale.
As per claims 18-19, claims 18-19 are non-transitory computer readable medium having stored therein instructions, have been analyzed in the rejection of claims 5-6 above. Therefore, they are rejected under the same rationale.
Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165